          Case 1:18-cv-05102-AT Document 71 Filed 11/26/18 Page 1 of 8




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

                                               )
 COMMON CAUSE GEORGIA, as an                   )
 organization,                                 )
                                               )
                                    Plaintiff, )
                                               )
                                               )
                                               )
                                               )
                                               )
 v.                                            )    Case No. 18-cv-05102-AT
                                               )
 ROBYN CRITTENDEN, in her official             )
 capacity as Secretary of State of Georgia )
                                               )
                                               )
                                 Defendant. )
                                               )


                           JOINT PROPOSED SCHEDULE

        The parties, having met and conferred, file this joint proposed schedule,

pursuant to the Court’s November 12, 2018 Order [62].

        In connection with the December 4, 2018 run-off election, Defendant will

substantially comply with the requirements of the Court’s prior order. Defendant

will:



                                            1
         Case 1:18-cv-05102-AT Document 71 Filed 11/26/18 Page 2 of 8




             (1) establish and publicize a free-access hotline for provisional ballot

             voters to determine whether their provisional ballots were counted and, if

             not, the reason why;

             (2) issue to all counties substantially the same guidance regarding the

             hotline that she issued in her November 14, 2018 OEB titled “Secretary

             of State Public Website for Provisional Ballot Information”; and

             (3) issue to all counties substantially the same guidance regarding the

             counting of provisional ballots that she issued in her November 14, 2018

             OEB titled “Direction to Review Provisional Ballots Coded ‘PR’”. This

             guidance will not be limited to counties that have 100 or more

             provisional ballots.

In light of these representations, Plaintiff will not seek a preliminary injunction at

this time.

      The parties propose the following schedule for fact and expert discovery,

motion practice, and trial:

      Fact discovery deadline –                    Feb. 15, 2019

      Plaintiff’s expert reports due –             March 1, 2019

      Defendant’s expert reports due –             March 15, 2019

      Parties’ rebuttal expert reports due – March 29, 2019

                                               2
         Case 1:18-cv-05102-AT Document 71 Filed 11/26/18 Page 3 of 8




      Expert depositions deadline –             April 19, 2019

      Summary judgment motions due –            April 29, 2019

      Summary judgment oppositions due – May 20, 2019

      Summary judgment replies due –            May 27, 2019

      Trial-ready date –                        July 1, 2019

The parties are exploring whether this proposed schedule will give Defendant

sufficient time to comply with any resulting relief in advance of the November

2019 election, and each party reserves the right to request alterations to this

schedule.



This 26th day of November, 2018.


                    SUGARMAN LAW LLP
                    By: /s/ F. Skip Sugarman
                        F. Skip Sugarman
                                GA Bar No. 690773
                        154 Krog St., Suite 190
                        Atlanta, GA 30307
                        (404) 495-4811
                        skip@sugarman-law.com



                    PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
                        Robert A. Atkins
                             (pro hac vice)
                             NY Bar No. 2210771
                                            3
Case 1:18-cv-05102-AT Document 71 Filed 11/26/18 Page 4 of 8




               Farrah R. Berse
                      (pro hac vice)
                      NY Bar No. 4129706
               Makiko Hiromi
                      (pro hac vice application pending)
                      NY Bar No. 5376165
               William E. Freeland
                      (pro hac vice)
                      NY Bar No. 5450648
               Melina M. Meneguin Layerenza
                      (pro hac vice)
                      NY Bar No. 5559240
               1285 Avenue of the Americas
               New York, NY 10019-6064
               (212) 373-3000
               ratkins@paulweiss.com
               fberse@paulweiss.com
               mhiromi@paulweiss.com
               wfreeland@paulweiss.com
               mmeneguin@paulweiss.com

         BRENNAN CENTER FOR JUSTICE AT NEW YORK
         UNIVERSITY SCHOOL OF LAW
             Myrna Pérez
                   (pro hac vice)
                   NY Bar No. 4874095
             Lawrence D. Norden
                   (pro hac vice application pending)
                   NY Bar No. 2881464
             Wendy R. Weiser
                   (pro hac vice)
                   NY Bar No. 2919595
             Maximillian Feldman
                   (pro hac vice)
                   NY Bar No. 5237276
             120 Broadway, Suite 1750
             New York, NY 10271
             (646) 292-8310
                                4
Case 1:18-cv-05102-AT Document 71 Filed 11/26/18 Page 5 of 8




               perezm@brennan.law.nyu.edu
               nordenl@brennan.law.nyu.edu
               weiserw@brennan.law.nyu.edu
               feldmanm@brennan.law.nyu.edu

               Attorneys for Plaintiff


         STATE LAW DEPARTMENT
             Christopher M. Carr
                   Attorney General
                   GA Bar No. 112505
             Dennis R. Dunn
                   Deputy Attorney General
                   GA Bar No. 234098
             Russell D. Willard
                   Senior Assistant Attorney General
                   GA Bar No. 760280
             40 Capitol Square, S.W.
             Atlanta, Georgia 30334
             (404) 656-3357

         ROBBINS ROSS ALLOY BELINFANTE LITTLEFIELD
         LLC
             Josh Belinfante
                    GA Bar No. 047399
             Ryan Teague
                    GA Bar No. 701321
             Kimberly Anderson
                    GA Bar No. 602807
             999 Peachtree Street, N.E., Suite 1120
             Atlanta, GA 30309
             (678) 701-9381
             jbelinfante@robbinsfirm.com
             rteague@robbinsfirm.com
             kanderson@robbinsfirm.com


                                5
Case 1:18-cv-05102-AT Document 71 Filed 11/26/18 Page 6 of 8




         STRICKLAND BROCKINGTON LEWIS LLP
              Brian P. Tyson
                    Special Assistant Attorney General
                    GA Bar No. 515411
              Midtown Proscenium Suite 2200
              1170 Peachtree Street N.E.
              Atlanta, GA 30309
              (678) 347-2200
              bpt@sbllaw.net

               Attorneys for Defendant




                               6
          Case 1:18-cv-05102-AT Document 71 Filed 11/26/18 Page 7 of 8




                     CERTIFICATE OF COMPLIANCE

      I hereby certify that the foregoing JOINT PROPOSED SCHEDULE was

prepared double-spaced in 14-point Times New Roman pursuant to Local Rule

5.1(C).



                               /s/ F. Skip Sugarman
                               F. Skip Sugarman
                               Sugarman Law LLP
         Case 1:18-cv-05102-AT Document 71 Filed 11/26/18 Page 8 of 8




                          CERTIFICATE OF SERVICE

      I hereby certify that on November 26, 2018, I served the within and

foregoing JOINT PROPOSED SCHEDULE with the Clerk of Court using the

CM/ECF system, which will send notification of such filing to all parties to this

matter via electronic notification or otherwise.

      This 26th day of November, 2018.


                                 /s/ F. Skip Sugarman
                                 F. Skip Sugarman
                                 Sugarman Law LLP
